DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 15/930,479 originally filed on May 13, 2020. Claims 1-5 are presented for examination. Claims 1 and 4 are independent.

Information Disclosure Statement
The Information Disclosure Statement filed on May 13, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on June 29, 2020. This application claims foreign priority of JP2019-095947, filed May 22, 2019.

Drawings
The Replacement Drawings filed June 18, 2020 are acknowledged and accepted by the examiner.



Specification
The abstract of the disclosure is objected to because it exceeds 150 words. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and a substantially similar limitation in claim 4, recites the limitation “information indicating an answer of an answerer.” The limitation is originally introduced earlier in respective claims 1 or 4. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the information indicating [[an]] the answer of [[an]] the answerer”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claim 1 or 4. Therefore, claims 1 and 4 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2, 3, and 5 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a state determination apparatus” (i.e. a machine), and claim 4 is directed to “a state determination method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “determining state of a person,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “acquiring first physiological information, and second physiological information or second questionnaire information with respect to a determination target person who is a determination target among first questionnaire information that is information indicating an answer of an answerer to a first questionnaire in which the answer does not indicate an individuality of the answerer, the first physiological information that is information indicating a physiological state of the answerer to the first questionnaire and not indicating the individuality of the answerer to the first questionnaire, the second questionnaire information that is information indicating an answer of an answerer to a second questionnaire in which the answer indicates an individuality of the answerer, and the second physiological information that is information indicating a physiological state of the answerer to the second questionnaire and indicating an individuality of the answerer to the second questionnaire; estimating to which cluster the determination target person belongs among a plurality of clusters forming a population of answerers based on the second physiological information or the second questionnaire information, and a membership condition according to the second physiological information or the second questionnaire information; estimating an answer of the determination target person to the first questionnaire based on state relationship information indicating a relationship between the first questionnaire information and the first physiological information, predefined for each of the plurality of clusters, the state relationship information corresponding to a result of the estimation regarding a membership cluster, and the first physiological information provided by the determination target person; and determining a state of the determination target person based on the estimated answer, wherein the first physiological information and the first questionnaire information are information indicating an individuality through a combination of the first physiological information and the first questionnaire information.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a state determination apparatus” and “a non-transitory computer readable recording medium,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological “determining state of a person,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a state determination apparatus” and “a non-transitory computer readable recording medium,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2, 3, and 5 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2, 3, and 5 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1.
Therefore, claims 1-5 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weldemariam et al. (hereinafter “Weldemariam,” US 2020/0194103).
Regarding claim 1, and substantially similar limitations in claim 4, Weldemariam discloses a state determination apparatus comprising: 
an acquisition unit acquiring first physiological information, and second physiological information or second questionnaire information with respect to a determination target person who is a determination target among first questionnaire information that is information indicating an answer of an answerer to a first questionnaire in which the answer does not indicate an individuality of the answerer, the first physiological information that is information indicating a physiological state of the answerer to the first questionnaire and not indicating the individuality of the answerer to the first questionnaire, the second questionnaire information that is information indicating an answer of an answerer to a second questionnaire in which the answer indicates an individuality of the answerer, and the second physiological information that is information indicating a physiological state of the answerer to the second questionnaire and indicating an individuality of the answerer to the second questionnaire (Weldemariam [0051], “a user data gathering module 300 receiving from a user information wallet 302 a first set of data 303 that describes a user,” acquisition unit acquiring first physiological information derived from first questionnaire answers from the “determination target person”; also Weldemariam [0052], “The system 96 includes a personalized question generator module 316 that implements a method 400 (further described with reference to FIG. 4) for generating and presenting a set of personalized questions for screening the user,” system generates a second questionnaire “indicating an individuality of the answerer,” which is reasonably being interpreted to mean that the questions are personalized); 
a membership cluster estimation unit estimating to which cluster the determination target person belongs among a plurality of clusters forming a population of answerers based on the second physiological information or the second questionnaire information, and a membership condition according to the second physiological information or the second questionnaire information the personalized question generator module 316 further alters or elaborates the second set of questions based on the result of a user cohort analysis (e.g., education level, age, demographic, etc.),” user cohort analysis determines a cluster that the determination target person belongs to); 
an answer estimation unit estimating an answer of the determination target person to the first questionnaire based on state relationship information indicating a relationship between the first questionnaire information and the first physiological information, predefined for each of the plurality of clusters, the state relationship information corresponding to an estimation result of the membership cluster estimation unit, and the first physiological information provided by the determination target person (Weldemariam [0060], “one or more of the second set of questions can be answered with reference to the user profile 305 without requiring direct user intervention,” the cohort analysis information can be used with user profile information from the first questionnaire to estimate answers); and 
a state determination unit determining a state of the determination target person based on the answer estimated by the answer estimation unit (Weldemariam [0064], “the response analyzer module 318 identifies response analysis features 503 in the first set of user data 303 and in user responses 504 that correspond to each of the questions… In one or more embodiments, at 505 the response analyzer module 318 employs a micro-expression detection algorithm, using non-invasive visual analytics, in order to learn the user affective, contextual and/or cognitive state (e.g., based on a real-time assessment such as confused, stressed) as it correlates to the user's cohort (e.g., education level, age, etc.) and to a given question (e.g., difficulty level, clarity of the question, etc.). The user affective, contextual and cognitive state is one of the response analysis features 503,” determining the state of the determination target person based on response analysis), 
the personalized question generator module 316 further alters or elaborates the second set of questions based on the result of a user cohort analysis (e.g., education level, age, demographic, etc.),” user cohort analysis indicates individuality).
Regarding claim 2, Weldemariam discloses a state relationship information acquisition unit acquiring state relationship information for each cluster based on the first physiological information and the first questionnaire information provided by a plurality of population constituents each forming the population; and a first update unit updating the state relationship information based on the answer and the first physiological information provided by the determination target person in a case where an update condition that is a predetermined condition related to the answer estimated by the answer estimation unit is satisfied (Weldemariam [0064], “the response analyzer module 318 identifies response analysis features 503 in the first set of user data 303 and in user responses 504 that correspond to each of the questions… In one or more embodiments, at 505 the response analyzer module 318 employs a micro-expression detection algorithm, using non-invasive visual analytics, in order to learn the user affective, contextual and/or cognitive state (e.g., based on a real-time assessment such as confused, stressed) as it correlates to the user's cohort (e.g., education level, age, etc.) and to a given question (e.g., difficulty level, clarity of the question, etc.). The user affective, contextual and cognitive state is one of the response analysis features 503,” state relationship information is acquired by user cohort analysis derived from the user’s cohort population).
Regarding claim 3, Weldemariam discloses a clustering unit classifying the population constituents into a plurality of clusters based on the first physiological information and the first questionnaire information of the plurality of population constituents; and 25 a second update unit causing the clustering unit to classify the population constituents and the determination target person the response analyzer module 318 identifies response analysis features 503 in the first set of user data 303 and in user responses 504 that correspond to each of the questions… In one or more embodiments, at 505 the response analyzer module 318 employs a micro-expression detection algorithm, using non-invasive visual analytics, in order to learn the user affective, contextual and/or cognitive state (e.g., based on a real-time assessment such as confused, stressed) as it correlates to the user's cohort (e.g., education level, age, etc.) and to a given question (e.g., difficulty level, clarity of the question, etc.). The user affective, contextual and cognitive state is one of the response analysis features 503,” user is correlated with a plurality of clusters such as education level or age, and the user affective, contextual and cognitive state is analyzed).
Regarding claim 5, Weldemariam discloses a non-transitory computer readable recording medium including a computer program for causing a computer to function as the state determination apparatus according to claim 1 (Weldemariam [0005], “a non-transitory computer readable storage medium embodies computer executable instructions which when executed by a computer cause the computer to facilitate the method”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mueller-Wolf (US 2015/0025903) “Indima apparatus” system, method and computer program product for individualized and collaborative health care
Neumann (US 2020/0321123) Methods and systems for an artificial intelligence alimentary professional support network for vibrant constitutional guidance
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SA/Examiner, Art Unit 3715                                                                                                                                                                                                        

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715